                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

CMI ROADBUILDING, INC., and                     )
CMI ROADBUILDING, LTD.,                         )
                                                )
                           Plaintiffs,          )
             v.                                 )      Case No. CIV-18-1245-G
                                                )
SPECSYS, INC.,                                  )
                                                )
                           Defendant.           )

                                         ORDER

      Plaintiffs CMI Roadbuilding, Inc. (“CMI Inc.”) and CMI Roadbuilding, Ltd.

(“CMI Ltd.”) initiated this action on December 20, 2018, asserting claims against

Defendant SpecSys, Inc. (“SpecSys”) arising out of the parties’ spoiled business

relationship. See Compl. (Doc. No. 1); Am. Compl. (Doc. No. 78). CMI Ltd., the parent

company of CMI Inc., is alleged to be the owner of certain confidential and proprietary

information that is the subject of several claims advanced in the Amended Complaint.

Am. Compl. ¶ 9.

      As a result of the Court’s summary-judgment rulings, the claims to which CMI Ltd.

is a party—namely, misappropriation of trade secrets in violation of the Defend Trade

Secrets Act and Oklahoma’s Uniform Trade Secrets Act (Am. Compl. ¶¶ 171-81), related

injunction claims (Am. Compl. ¶¶ 191-92), and conversion of certain intellectual property

and engineering documents (Am. Compl. ¶¶ 182-86)—are not proceeding to trial. See

Order of May 28, 2021 (Doc. No. 333) at 17-19, 25-32.
       On or before Wednesday, June 23, 2021, at 11:59 p.m., the parties are DIRECTED

to submit briefs to the Court addressing the propriety of CMI Ltd. proceeding to trial as a

Plaintiff in this matter.

       IT IS SO ORDERED this 18th day of June, 2021.
